DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Britt et al. (US 20040136826, hereinafter: “Britt”).
In reference Claim 1
Britt discloses:
A pump housing device (30) for a fluid pump for transporting a fluid, comprising a rear wall element (as shown in annotated Fig. 2 of Britt) comprising a rear surface (surface 62) configured to be turned towards an impeller (43) of the fluid pump, wherein the rear wall element comprises an opening (opening in the rear wall element which shaft 44 is disposed within, Fig. 2), which defines a cylindrical surface (inner cylindrical surface of the rear wall element) and extends along a longitudinal central axis and wherein the opening is configured to receive a drive shaft (44, 42) of the impeller to rotate around the longitudinal central axis, and a static seal element (72) having a plane seal surface (planar surface of 72 facing the rotating seal element 70; Fig. 2) configured to seal against a plane seal surface (planar surface of 70 facing the static seal element 72; Fig. 2) of a rotary seal element (70) configured to be mounted to the drive shaft and to rotate with the drive shaft around the longitudinal central axis wherein: the plane seal surface of the static seal element is turned away from the rear surface, and one or more grooves (60) extend through the rear wall element and through the rear surface and the cylindrical surface, and wherein each of said one or more grooves has a bottom line (as shown in annotated Fig. 2 of Britt) that extends from the rear surface to the cylindrical surface.[0028-0035] (Fig. 1-11).

    PNG
    media_image1.png
    804
    870
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 2 of Britt.

In reference Claim 2
Britt discloses:
The pump housing according to claim 1, wherein each of said one or more grooves (60) has, in relation to the fluid that is caused to rotate by the impeller, an upstream edge (60d) at the rear surface and a downstream edge (60e) at the rear surface (Fig. 4a).  
In reference Claim 4
Britt discloses:

The pump housing device according to claim 1, wherein the bottom line (as shown in annotated Fig. 2 of Britt) is substantially straight (Fig. 2).
In reference Claim 5
Britt discloses:
The pump housing device according to claim 1, wherein each of the grooves has a bottom surface (bottom surface of the groove 60; as shown in annotated Fig. 8) and two opposite side surfaces (surface as shown by 60d, 60e in Fig. 4A) adjoining the bottom surface (Fig. 4A-4B).

    PNG
    media_image2.png
    920
    537
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 8 of Britt.
In reference Claim 6
Britt discloses:
The pump housing device according to claim 5, wherein the bottom surface (as shown in annotated Fig. 8) is curved at least when seen in a cross-sectional plane being perpendicular to the bottom line (Fig. 2-8).
In reference Claim 7
Britt discloses:
The pump housing device according to claim 5, wherein the opposite side surfaces (surface as shown by 60d, 60e in Fig. 4A) are parallel with each other.
In reference Claim 8
Britt discloses:
The pump housing device according to claim1, wherein the rear surface (62) is substantially plane (Fig. 2).
In reference Claim 9
Britt discloses:

The pump housing device according to claim 1, wherein the static seal element (72) has a back surface (as shown in annotated Fig. 2) opposite to the plane seal surface of the static seal element, wherein said one or more grooves (60) end at an end position (as shown in annotated Fig. 2) between the back surface and the rear surface (62) (Fig. 2).
In reference Claim 10
Britt discloses:
The pump housing device according to claim 9, wherein said end position (as shown in annotated Fig. 2) is located more closely to the back surface (--of the static seal element--) than to the rear surface (62) (Fig. 2).
In reference Claim 11
Britt discloses:
The pump housing device according to claim 1, wherein the bottom line (as shown in annotated Fig. 2) extends radially when seen in the direction of the longitudinal central axis.
In reference Claim 12
Britt discloses:
The pump housing device according to claim 1, wherein the bottom line (as shown in annotated Fig. 2) is inclined in relation to a radial line when seen in the direction of the longitudinal central axis.
In reference Claim 13
Britt discloses:
The pump housing device according to claim 1, wherein the static seal element (72) has an outer cylindrical surface (outer cylindrical surface of 72; Fig. 2) being engaged by the cylindrical surface (inner cylindrical surface of opening 38) of the opening.
In reference Claim 15
Britt discloses:
A fluid pump comprising a pump housing, an impeller (48) in the pump housing and a pump housing device (30) according to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Britt et al. (US 20040136826, hereinafter: “Britt”).
In reference Claim 3
Britt discloses:
The pump housing device according to claim 1, wherein the bottom line (as shown in annotated Fig. 2 of Britt) forms an angle of inclination to the longitudinal central axis (Fig. 2), 
Although Britt does not explicitly disclose the numerical angle of inclination of the bottom line with respect to the longitudinal central axis, it is shown from Figure 2 of Britt that said angle of inclination appears to be within the claimed range. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of inclination of the bottom line to the longitudinal central axis to be within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nedlich (US 20100254840) in view of Britt et al. (US 20040136826, hereinafter: “Britt”).

In reference Claim 1
Nedlich discloses:
A pump housing device for a fluid pump for transporting a fluid [0002], comprising a rear wall element (12) comprising a rear surface (surface of 12 facing impeller 26) configured to be turned towards an impeller of the fluid pump, wherein the rear wall element comprises an opening (internal opening of 12), which defines a cylindrical surface (internal cylindrical surface of 12) and extends along a longitudinal central axis (x) and wherein the opening is configured to receive a drive shaft (23) of the impeller to rotate around the longitudinal central axis, and a static seal element (11) having a plane seal surface (13) configured to seal against a plane seal surface (surface of seal 21 facing surface 13 of seal 11) of a rotary seal element (21) configured to be mounted to the drive shaft and to rotate with the drive shaft around the longitudinal central axis, wherein: the plane seal surface of the static seal element is turned away from the rear surface.

Nedlich does not explicitly discloses:
One or more grooves extend through the rear wall element and through the rear surface and the cylindrical surface, and wherein each of said one or more grooves has a bottom line that extends from the rear surface to the cylindrical surface.
Britt teaches:
A pump housing device (30) for a fluid pump for transporting a fluid, comprising a rear wall element (as shown in annotated Fig. 2 of Britt) comprising a rear surface (surface 62) configured to be turned towards an impeller (43) of the fluid pump, wherein the rear wall element comprises an opening (opening in the rear wall element which shaft 44 is disposed within, Fig. 2), which defines a cylindrical surface (inner cylindrical surface of the rear wall element) and extends along a longitudinal central axis and wherein the opening is configured to receive a drive shaft (44, 42) of the impeller to rotate around the longitudinal central axis, and a static seal element (72) having a plane seal surface (planar surface of 72 facing the rotating seal element 70; Fig. 2) configured to seal against a plane seal surface (planar surface of 70 facing the static seal element 72; Fig. 2) of a rotary seal element (70) configured to be mounted to the drive shaft and to rotate with the drive shaft around the longitudinal central axis wherein: the plane seal surface of the static seal element is turned away from the rear surface, and one or more grooves (60) extend through the rear wall element and through the rear surface and the cylindrical surface, and wherein each of said one or more grooves has a bottom line (as shown in annotated Fig. 2 of Britt) that extends from the rear surface to the cylindrical surface.[0028-0035] (Fig. 1-11).
	Based on the teaching of Britt and Nedlich, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rear wall element of Nedlich by including one or more grooves as taught by Britt for the purpose of providing cooling fluid to maintain the mechanical seals at reasonable operating temperatures [0005, Britt]. 
In reference Claim 14
Nedlich as modified by Britt discloses:
The pump housing device according to claim 1, wherein Nedlich discloses the rear wall element (12) comprises an outer threaded surface (19) that is configured to be in engagement with a threaded hole (“inner thread”, [0027]) through a rear wall of a pump housing (18) of the fluid pump. (“The first holder element 12 is connected to the housing 18 by means of a thread engagement, schematically indicated at 19. The first holder element 12 comprises an outer peripheral thread engaged by an inner thread of an opening through the housing 18,” [0027]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stirling (US 5195867), Holdorf (US 7112033), Fondelius (US 6053500), Ray (US 5489187), Ray et al. (US 5591001), Fiore et al. (US 5713719) disclose a pump comprising a rear wall element having grooves that is relevant to the Applicant’s invention.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745